I’ROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
Name of Offender: Aviel Faliks                                                           Cr.: 18-00104-001
                                                                                         PACTS #: 423181

Name of Sentencing Judicial Officer:     THE HONORABLE BERLE M. SCHILLER
                                         UNITED STATES DISTRICT JUDGE

Name of Assigned Judicial Officer:       THE HONORABLE MADELINE COX ARLEO
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 04/07/20 16

Original Offense:    Conspiracy, 18 U.S.C. § 371
                     Corruptly Endeavoring to Obstruct the Internal Revenue Laws, 26 U.S.C.     §   7212(a)

Original Sentence: 366 Days imprisonment, 36 months supervised release

Special Conditions: Restitution $48,423,520.60, $200 Special Assessment

Type of Supervision: Supervised Release                         Date Supervision Commenced: 05/16/2017

                                 NONCOMPLEANCE SUMMARY

The olTender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance


                       Failed to satisfy restitution


U.S. Probation Officer Action:

Throughout his term of supervised release, Faliks has been compliant with his monthly restitution
payments. The offender’s supervision is due to expire on May 15, 2020, with an outstanding restitution
balance of $44,806,326.13. The Financial Litigation Unit of the United States Attorney’s Office was notified
of the expiration of supervision and has a standing order for garnishment of the offender’s earnings and all
future income tax refunds via the Treasury Offset Program (TOP). This Office recommends the supervision
term be allowed to expire as scheduled since the restitution order remains imposed as a final judgment,
pursuant to Title 18, U.S.C., Sections 3554 & 3613

                                                                  Respectfully submitted.

                                                                  &ioa Aia’ctuwz/ñm

                                                                   By: Elisa Martinez
                                                                        Supervising U.S. Probation Officer
                                                                   Date: 02/07/2020
                                                                                        Prob 12A page 2
                                                                                                  —




                                                                                              Avie( Faliks



Pleas check a box below to indicate the Court’s direction regarding action to be taken in this case:

   Allow Supervision to Expire as Scheduled on May 15, 2020 (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons




                                                                Signature of Judicial Officer



                                                              7H)           Date
